 Once again the nations of the world meet 
in full assembly in this Hall to discuss the state of our world, to report on 
our actions of the past year, and to express the focus of our intentions in 
the coming years. Many of us had hoped that this might be a time for 
celebration, a time for rejoicing, as the deep freeze of a lengthy cold war 
gave way to the soothing warmth of a new era of enlightenment, understanding, 
caring and purpose. 
But we have little joy, and our celebration was certainly short-lived. 
Whatever insights we may have gained from the cruel and terrible events of the 
past half century are sorely needed now, in a world that breeds new forms of 
tyranny, hatred and brutality almost on a daily basis. Many people in this 
Hall have seen the evidence up close: the bullets, the bodies, and the fear 
in ordinary men and women, frequently in their own countries. 
There is, however, no need to lose hope: we have the capacity, and we 
must continue to build for the future. What we need is the collective will, 
and I believe that it is in this United Nations, this global forum, that we 
must dedicate ourselves to securing the peace and stability which have evaded 
many generations before us, and must build a new world, individual by 
individual, nation by nation. 
But, we must remove the double standards that are everywhere. What good 
are words spoken in this Hall if people at home are unable to speak freely? 
Why exercise the art of diplomacy here, if it is not supported at home by the 
science of justice and the skilful application of the rule of law? Can we 
hope to manage, together, an ever more challenging world when many of our own 
houses are in disorder? 
We in Canada, at this very moment, are engaged in our own process of 
rebuilding, rededication and renewal, a continuing process in real 
democracies. In four weeks, millions of Canadians will exercise the ultimate 
democratic right by deciding, through their votes, whether to accept or reject 
a proposal for fundamental reform of our Canadian Constitution. If accepted, 
and I have no doubt that it will be, this reform will build on the values and 
rights which are already a proud part of the Canadian reality. It will 
strengthen existing guarantees and protection for the rights of minorities, 
improve the functioning of our already highly regarded democratic 
institutions, bring greater social and economic justice to our native peoples, 
and reallocate fundamental roles and responsibilities between levels of 
government, 
I am confident that the vast majority of Canadians will support this 
reform because it is based on fundamental values to which every Canadian 
subscribes: unswerving respect for the rights of the individual, supported by 
the rule of law; a strong and deep attachment to democracy, its values and its 
institutions; a passionate commitment to social justice and economic progress 
for all; respect for national and international obligations; and a will to 
resolve differences peacefully through conciliation, compromise and consensus.* 
As Canadians, we have learned that democracy and freedom can be 
maintained only by vision and constant vigilance. New ideas for the future 
must be grounded in the fundamentals that were the original basis for our 
unity. As Prime Minister Brian Mulroney told Canadians in introducing our 
Constitution: 
"What Canada's leaders have produced is a series of constitutional 
reforms that strengthen the bonds that brought us together in 1867. 
These reforms renew the concepts that are at the core of Confederation. 
They provide a strong framework, a solid foundation, to let us move 
confidently into the future together." 
Obviously, a strong and united Canada is important for Canadians, but it is 
also of fundamental importance to the nations of the world. 
The values which Canadians hold, and which we have brought to the world 
throughout our first 125 years as a nation, are also the values which are 
fundamental to the Charter of this Organization. 
It is our belief that here at the United Nations we are not in need of 
better principles; the drafters of the original Charter have served us well. 
What we need from this Organization and its Members is the will to act. And 
we need deeper understanding of the root causes of conflict between nations, 
so that together we can 
"break the chain of violence,... defuse the lust for revenge,... voice 
[the peoples"] needs,... affirm their dignity" (A/40/PV.47. p. 23) 
as our Prime Minister said in this Assembly on the fortieth anniversary of the 
United Nations seven years ago. 
I believe that the United Nations has taken up that challenge, and I 
salute the Secretary-General for his vision and leadership and for his courage 
in making the Organization more relevant in and to our time. His report, "An 
Agenda for Peace" (A/47/277), lights our path to the future. 
The Secretary-General also made the important link between peace nations 
and peace within nations when he pointed out: 
"There is an obvious connection between democratic practices such as 
the rule of law and transparency in decision-making and the 
achievement of true peace and security in any new and stable political 
order."(A/47/277, para. 59) 
There are within nation-States three fundamental weaknesses which can 
cause disputes that go beyond their borders. Primary among these is the 
absence or abuse of fundamental human rights. If people have no rights, they 
have no hope; if they have no hope, eventually they will have no fear; and if 
they have no fear, they will seek any possible means to restore their rights, 
even killing and dying in the trying. It is a pattern for instability, a 
pattern for failure, one that has been repeated all too often in the past. 
The United Nations must lead in the field of human rights. In El 
Salvador, Cambodia, Croatia, Bosnia, and Somalia efforts to protect human 
rights are of fundamental importance in attempts to bring peace to these 
troubled lands. Canada, by the way, is currently serving in all of those 
places. 
The 1993 World Conference on Human Rights offers a unique opportunity 
for all Members of the United Nations to work in a constructive and 
cooperative spirit to strengthen the foundation of universal respect for human 
rights. 
Particularly insidious among the forms of human-rights abuse is 
systematic discrimination, whether based on gender, race, or ethnic origin. 
Violence against women remains one of the most serious forms of 
human-rights abuse. Canada initiated and strongly supports the current work 
in the United Nations for the adoption of a universal declaration on violence 
against women, 
In another context, to eliminate employment discrimination we must also 
ensure the election and appointment of more women to senior positions in 
national and international decision-making bodies, including the United 
Nations. This has been a cornerstone of my Prime Minister's domestic and 
international appointments policy. 
But no group should be marginalized; all views, all experiences are 
important. To this end, Canada is proud to be at the forefront of efforts to 
prepare for the International Year for the World's Indigenous People, 1993, 
when the international community will turn its attention as never before to 
the rights of the world's indigenous peoples. Our recently concluded 
constitutional negotiations in Canada include major advances for indigenous 
peoples in our own country, which will end years of injustice and inequality 
in some aspects. 
As this special Year begins, we also mark the end of the Decade of 
Disabled Persons. We must continue to remove barriers to the full 
participation and integration of persons with disabilities. It is our 
hope that a consensus for ongoing collaboration can be reached in Montreal, 
where on 8 and 9 October my colleague, the Honourable Robert de Cotret, 
Canada's Secretary of State, will host an international meeting of Ministers 
responsible for persons with disabilities. 
This past year has seen the resurgence of a particularly vile form of 
abuse of human rights. Canada protests in the strongest possible terms the 
abhorrent practice of "ethnic cleansing". Whatever reason for it, wherever it 
exists, it represents the basest form of inhumanity and abuse of the 
individual, and cannot be tolerated by the world community and this 
Organization. 
In this connection, Canada calls for the drafting of a statute by the 
International Law Commission to establish an international criminal court. 
For this purpose, Canada will shortly convene an international meeting of 
experts to mobilize legal expertise on this important matter. 
A second major weakness within many nation-States is the absence of a 
developed system of democratic values and institutions, and this, too, may 
ultimately lead to conflict, 
One should not be fooled by the outward trappings of democracy. How can 
peace flourish when a democratically elected leader is placed under house 
arrest, as in Myanmar, or a democratically elected Government is violently 
overthrown, as in Haiti? 
A true and lasting democracy requires time and understanding, like a 
true and lasting friendship. And it requires two-way trust between a nation's 
peoples and its leaders. 
We recognize the enormous challenges facing countries where democracy is 
in its early stages. We must all promote a climate of trust within these 
emerging democracies, so that new ideas have time to flourish and take root. 
Canada is doing this through its aid programmes and by its participation in 
the social and economic agencies of the Organization. 
A third major weakness within nation-States is the inability to make 
responsible choices in the management of public policy. Good governance is 
important, because it ensures that in the provision of government programmes 
and the distribution of government resources adequate attention is paid to 
social justice, health and education. It also promotes equitable economic 
opportunity through the development of a free market system. Ultimately, 
these are the means to defeat poverty and to ensure that arms purchases and 
spending on the military are not excessive. 
Canada's own assistance to developing countries is increasingly focused 
on and tied to their efforts to protect basic human rights, to develop 
democratic values and institutions, and to undertake good governance in their 
policies and programmes. 
We urge other Member States and the General Assembly to adopt a similar 
philosophy and similar practices if we are to eradicate the seeds of conflict 
from within nation-States. 
These are, of course, resolutions for long-term prevention of conflict. 
In the meantime, however, we cannot ignore the current state of the world, and 
that is why the Secretary-General's report, "An Agenda for Peace", is such an 
important and pivotal document for this General Assembly. 
Canada is no stranger to the process of bringing peace to, and keeping 
peace, in all the regions of the world. 
Of the 45,000 peace-keeping forces currently serving under the United 
Nations flag, close to 4,300, or almost 10 per cent, are Canadian. No other 
nation has made a greater commitment to United Nations peace-keeping than 
Canada. Canada has served in virtually every United Nations peace-keeping 
mission, and Canadians currently serve in such varied missions as those in 
El Salvador, Cambodia, the former Yugoslavia, Somalia and the Middle East. 
Our experience in these and other missions has taught us that no two 
missions are the same, and our experience has also taught us that 
peace-keeping, which is not even mentioned in the United Nations Charter, is a 
dynamic concept that must be further refined to meet the challenges of the 
1990s and beyond. Consequently, we are very pleased that the 
Secretary-General consulted so broadly on this matter, and we are also pleased 
that much of our own experience and many of our suggestions are reflected in 
his final report. 
We commend the Secretary-General's emphasis on preventive diplomacy and 
peace-making as the preferred options. We encourage him to continue to use 
all of the means at his disposal to defuse crises, from fact-finding missions 
to mediation. We consider it the duty of all Member States to share with the 
Secretary-General all information that can help him to fulfil his role. 
We strongly support the concept of preventive peace-keeping, and we urge 
the Security Council to adopt this option when lives can be saved, 
confrontation averted or democracy stabilized. In Kosovo, for example, 
preventive diplomacy by the Security Council and the Secretary-General may 
well prevent bloodshed and anarchy such as is seen in much of the rest of the 
region. 
In the area of peace-making, we agree that the Secretary-General should 
continue to use mediation and negotiation to facilitate the process of peace, 
and that the Security Council should avail itself of the provisions of the 
Charter that permit it to recommend appropriate measures for dispute 
settlement. 
We also agree that there is a broader role for the International Court of 
Justice and that pursuant to Article 96 of the Charter, the Secretary-General 
be authorized to take advantage of the advisory competence of the Court. 
I have already alluded to the 4,300 Canadian men and women, 20 per cent 
of our military forces, who are currently committed to United Nations 
peace-keeping operations. Canada has for many years maintained a battalion on 
stand-by for United Nations peace-keeping operations. We also have a 
longstanding policy whereby members of other Canadian forces can be and have 
been called upon for peace-keeping duties. We are prepared to confirm 
Canadian arrangements through an exchange of letters with the Secretariat, as 
suggested in the Secretary-General's report. We urge other countries to do 
the same. 
We agree with the need to make available human-rights monitors, electoral 
officials, refugee and humanitarian specialists and police whatever the 
situation calls for. We have committed, for example, 45 members of the Royal 
Canadian Mounted Police to serve with United Nations civilian forces in the 
former Yugoslavia. And let me add, we believe that countries that make 
available such civilian experts to the United Nations should have their 
supplemental costs reimbursed. 
Whereas "peace-keeping" has become very much central to United Nations 
action and philosophy, the concepts of "peace enforcement" and 
"peace-building" are less familiar. We in Canada believe, however, that both 
will have an increasing role in the future, if the international community is 
truly dedicated to ending conflict and to enhancing democracy. 
Of the two, the use of "enforcement" is the more controversial. Recent 
events demonstrate that the use of force may be a necessary option, and we 
urge full consideration of the Secretary-General's views in this regard. For 
our part, we insist on the right of Member States to take part in any decision 
involving their nationals. We also believe that further work is required on 
an urgent basis to determine the circumstances under which enforcement 
activities should be undertaken and the limits of potential enforcement action. 
"Peace-building", on the other hand, has been undertaken, most notably in 
the multidimensional United Nations activities in Cambodia and El Salvador. 
These operations are long, difficult and costly. 
Building lasting peace is critical despite those obstacles, not only 
because of the stability, opportunity and safety it brings to the people most 
directly affected, but because in the long run it is less difficult, less 
disruptive, and probably less costly than continued hostilities. 
Canada, while active in both El Salvador and Cambodia, is fully prepared 
as well to assist the United Nations in expanding and shaping its approach to 
peace-building in the future. 
We support the Secretary-General's proposals for improving the 
effectiveness and timeliness of peace-keeping operations, and, most notably, 
for the establishment of a peace-keeping start-up fund of $50 million, and the 
other proposals in his report. 
All Member States must pay their dues fully and on time. In May of this 
year, in the presence of the Secretary-General, Prime Minister Mulroney noted 
publicly that money is the clearest measure of political will. He went on to 
say: 
"The Secretary-General of the United Nations, the holder of one of 
the most important offices in the world, should not be treated as a 
modern-day mendicant, forced to wander around wealthy capitals imploring 
the decision-makers to pay their bills so that the United Nations can do 
its job the next day. He must be free to devote his entire time and 
energy to running the United Nations and solving global problems, rather 
than passing the hat for peace and security." 
Financing a la carte will, over time, erode the United Nations financial 
base and also weaken the commitment of Member States to the broad range of its 
activities. 
Canada is opposed to the recent decision of the Security Council to 
enlarge the mandate of the United Nations Protection Force (UNPROFOR) at no 
cost to the United Nations, with the cost to be borne by the participating 
countries. This sets an unfortunate precedent, and it goes against the United 
Nations principle of collective responsibility. 
We also have serious concerns about certain long-standing missions, such 
as the one in Cyprus, where Canadians and others have served for 28 years. In 
Cyprus an entire generation has grown up regarding the presence of 
peace-keepers as part of their everyday norm. 
We cannot allow the parties in any dispute to institutionalize permanent 
peace-keepers so that they are just another aspect of the status quo. This is 
simply unacceptable. The parties involved must accept their responsibility 
directly and work with the Secretary-General to find a resolution without 
further delay. 
We are interested in the Secretary-General's suggestion for increasing 
cooperation with regional arrangements and organizations in functions such as 
preventive diplomacy, peace-keeping, peace-making and peace-building. I 
myself have encouraged the Conference on Security and Cooperation in Europe to 
develop some of these mechanisms, and Canada, working within the Organization 
of American States, remains dedicated to a return to democracy in Haiti. 
There is no doubt in my mind that regional efforts in preventive 
diplomacy and peace-making should be encouraged. I hope that future 
developments in those institutions will enable them to carry out peace-keeping 
operations under certain circumstances. But it is the United Nations which 
will continue to have the ultimate authority. 
Expanding the circle of peace-keeping and peace-making organizations may 
serve to reduce some of the disproportionate burden that in the past certain 
countries, such as Canada, have willingly assumed. Future needs, however, 
will require a broadening of participation by Member States. 
Member States also have a direct responsibility to reduce the numbers and 
kinds of weapons that are available for conflict. Last year we in this 
Assembly took a major step to increase transparency in arms sales and to 
inhibit excessive build-ups of conventional weaponry, with the establishment 
of the United Nations arms register. This year we can take two even more 
important steps. The General Assembly, at this session, will launch the 
preparations for the extension of the nuclear non-proliferation Treaty in 
1995. An indefinite extension is the only option. 
France and Russia have declared nuclear-testing moratoriums. Other 
nuclear Powers the United States, the United Kingdom and China have no 
reason not to join them. All nuclear-weapon States should observe an 
immediate moratorium on nuclear testing and should summon up the political 
will and energy to negotiate a comprehensive test-ban treaty. 
We are seeing some progress. After many years of difficult negotiations, 
our negotiators at the Conference on Disarmament have succeeded in producing 
a chemical-weapons Convention that, when implemented, will ban all chemical 
weapons for ever. I urge all Member States to join Canada as original 
signatories when that Convention is opened for signature in Paris next year. 
There are other substantive issues that I should have liked to discuss in 
greater detail before the General Assembly today - notably, the follow-up to 
the United Nations Conference on Environment and Development in 
Rio de Janeiro, where Canada's Prime Minister expressed his strong support for 
conventions on climate change and on biological diversity, in a ringing call 
to action: 
"As political leaders", 
he told his fellow nation-builders, 
"our job is to force the pace and stretch out the limits of international 
cooperation. Nations ... have the human genius to create a world free 
from deprivation and secure from degradation. What remains is for 
Governments to provide the leadership the world so desperately needs." 
The job of the General Assembly is to continue to stretch those limits and to 
demonstrate that leadership through the establishment of a commission on 
sustainable development and a conference on the high seas. 
There are as well, of course, many issues of process, such as reform of 
the United Nations development system, that require our immediate time and 
attention. Canada put forward detailed proposals in this regard in July in 
the Economic and Social Council, and will continue to take an active role and 
interest in this matter. 
What a large task we have set for ourselves. But one of the lessons that 
we have learned in the post-cold-war era is that there is no breathing space, 
there is no long pause for contemplation and reflection. Decisions must be 
made on a timely basis, and when those decisions are made, all Member States 
must vigorously support and abide by them. 
Last month, at the London Conference on the former Yugoslavia, I made it 
clear that Canada is losing patience with much of the posturing that, 
historically, has masqueraded as international diplomacy. I know that others 
in the Assembly share this frustration. But, as we speak, the body count 
rises in what is left of Bosnia and Herzegovina not to mention the thousands 
of men, women and children who are facing starvation in Somalia. The United 
Nations needs the commitment of its Member States, it needs well-thought-out 
and timely decisions, and it needs follow-up action. Anything less is failure. 
Let us not spend the next four or five years debating the niceties of 
this principle or that concept; let us all get on with the everyday job of 
building peace and security. No one should be here who is not prepared to 
work towards those noble objectives, and no one should leave here without 
confirming his or her commitment to working together for the benefit of all 
the peoples of the world. 